FILED IN
                                                             14th COURT OF APPEALS
                                                                 HOUSTON. TEXAS

                                                                 JUN 30 2015
                                                             CHRISTOPHER A. PRINE
                                                        I             CLERK
                                                            •DIGADIL1TIEG
INTERNATIONAL




June27,2015

THE CLERK                                                    ^^^M^^m^
                                                                      TT.E11
  TH Courtof
14™  r-  . _£ Appeals
              a ^ _ „„I„                                      L I *7 t *}-
Houston, Texas

Dear Clerk of Court, 14th Court of Appeals,
RE: ERIC NDUBUEZE UFOM v. WEST WYNDE HEALTH SERVICES CASE # 14-14-00438-cv


 JUSTICE DELAYED IS CONSTITUTIONALLY JUSTICE DENIED

  This letter is to officially notify this honorable court of appeals that, On

Friday, May 1, 2015, at 6:03:43pm O'clock, I timely mailed my postpaid,

properly addressed, Emergency Motion to this honorable Court through the

United States Postal Service Certify Mail # 70130600000009190471,

automated 24 hours, after Hours, posting machine services before 12:00

midnight of that last day of filling of filling Motion for En Banc Rehearing

Please see the annexed Exhibit 1, copy of the USPS postage transaction #

106, receipt #480378-9550 and Certify mail# 70130600000009190471,

which are proves beyond reasonable doubt that the Appellant's motion was

timely filed on a weekend of Friday, May 1, 2015.

  It is sad and unconstitutional that this honorable Appellate Court, whose

duty is to be a gatekeeper, has failed to correctly file my timely motion, as        «
       P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                             erpdi@yahoo.com
 /                    EQUAL RIGHTS FOR PERSONS WITH DISABILITIES
INTERNATIONAL




having been filed on the date of May 1, 2015, which it was timely mailed,

but incorrectly or wrongfully filed my timely motion as having been mailed

on the date of May 5, 2015, which was the date this Court actually received

my mailed timely motion and not the date it was mailed. It is discrimination,

disparate treatment, denial of meaningful access to court of Appeals,

selective enforcement of Appellate Court's rules and regulations, denial of

activities, programs and services, in violations of Title II of the Americans

with Disabilities Act of 1990 (ADA), which provides: "[N]o qualified

individual with a disability shall, by reason of such disability, be excluded

from participation or denied the benefits of the services, programs or

activities of a public entity," 42 U. S. C. §12132 and ADA 12203 that

Prohibits Against Retaliation or Coercion (Section 503),        Title V, [No

person shall discriminate against any individual because such individual has

opposed any act or practice made unlawful by this chapter or because such

individual made a charge, testified, assisted, or participated in any manner in

a investigation, proceeding, or hearing under this chapter] and [It shall be

unlawful to coerce, intimidate, threaten, or interfere with any individual in
                                                                                  CD


the exercise or enjoyment of, or on account of his or her having exercised or     «
      P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                            erpdi@yahoo.com
  Q




                      EQUAL RIGHTS FOR PERSONS WITH DISABILITIES
INTERNATIONAL




enjoyed, or on account of his or her having aided or encouraged any other

individual in the exercise or enjoyment of, any right granted or protected by

this chapter].

Therefore, pursuant to the Texas Rules of Civil Procedure 316

(Tex.R.Civ.P., 21a (METHOD OF SERVICE) (lb) (WHEN COMPLETED:

(1) Services by mail or Commercial Delivery Service Shall be complete

upon deposit of the document postpaid and properly addressed, in the mail

or with commercial delivery service), I humbly and respectfully request

from this honorable court to go back and retrieve the Appellant's original

envelop used in mailing this motion that is under the custody of the Court,

and verify the date on the postpaid USPS stamp on the mailing envelop and

thereafter, correct the incorrect date of filling on the court's docket. Also,

please properly and correctly stamp on my timely motion, the date of May 1,

2015, as mandated by the Texas Rules of Civil Procedure 316 (Tex.R.Civ.P.,

21a (METHOD OF SERVICE) (lb) (WHEN COMPLETED: (1) Services

by mail or Commercial Delivery Service Shall be complete upon deposit of

the document postpaid and properly addressed, in the mail or with
                                                                                 CO

commercial delivery service).                                                     «
      P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                                erpdi@yahoo.com
  9




                       EQUAL RIGHTS FOR PERSONS WITH DISABILITIES
INTERNATIONAL




Also, the attached please find copies of my June 26, 2015, United States

Postal Service, Certify Mail # 70110470000080139256, used in timely

mailing my Pro Se Motion for En Banc reconsideration of the Court's

unconstitutional decision of, "NO ACTION TAKEN," on June 11, 2015, on

the Appellant's timely filed Emergency Pro Se Motion for En Banc

Rehearing on, Friday, May 1, 2015, at 6:03:43pm O'clock, through the

United States Postal Service Certify Mail # 70130600000009190471;

pursuant to the Texas Rules of Civil Procedure 316 (Tex.R.Civ.P., 21a

(METHOD OF SERVICE) (lb) (WHEN COMPLETED: (1) Services by

mail or Commercial Delivery Service Shall be complete upon deposit of the

document postpaid and properly addressed, in the mail or with commercial

delivery service;); Tex.R.App.P. 19.2; Tex.R.App.P. 19.3; Tex.R.App.P.

19.4;    Discriminations,   Retaliations, Disparate Treatments,     Selective

Enforcement of the State of Texas and United States Constitution, District

Clerk of Court's filling Rules and Regulations, due process of law, faire

procedure, and equal protections constitutional rights safeguards, as well as

to be free from continued cruel and unusual punishments, pursuant to,

Affordable Care Act, Americans with Disability Act (ADA); Title II of the       «
        P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                              erpdi@yahoo.com
                      EQUAL RIGHTS FOR PERSONS WITH DISABILITIES
INTERNATIONAL



Americans with Disabilities Act of 1990 (ADA), which provides: "[N]o

qualified individual with a disability shall, by reason of such disability, be

excluded from participation or denied the benefits of the services, programs

or activities of a public entity," 42 U. S. C. §12132 and ADA 12203 that

Prohibits Against Retaliation or Coercion (Section 503),         Title V, [No

person shall discriminate against any individual because such individual has

opposed any act or practice made unlawful by this chapter or because such

individual made a charge, testified, assisted, or participated in any manner in

a investigation, proceeding, or hearing under this chapter] and [It shall be

unlawful to coerce, intimidate, threaten, or interfere with any individual in

the exercise or enjoyment of, or on account of his or her having exercised or

enjoyed, or on account of his or her having aided or encouraged any other

individual in the exercise or enjoyment of, any right granted or protected by

this chapter], U.S. Supreme Court's Trilogy of cases, governing the

admissibility   of scientific evidence     in, Daubert v. Marrel          Dow

Pharmaceuticals, Inc 509 U.S. 579 (1993), General Electric v. Joiner,

522 U.S. 136 (1997); Kumho Tire Co. v. Carmichael, 526 v. 137 (1999).
                                                                                  LO
                                                                                   QJ


Thanks                                                                            £
      P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                            e rpdi@yahoo.com
                      EQUAL RIGHTS FOR PERSONS WITH DISABILITIES
INTERNATIONAL




Respectfully Submitted



Eric Ndubueze Ufom, Pro Se

                      CERTIFICATE OF SERVICE

      I certify that on June 27, 2015, a true and correct copy of this Pro Se
Motion was mailed tgthe_ Court through the USPS certify mail #
f. $T 0*3*^\^~ ' t? 5 O              and was served to the Plaintiffs
 ttorney through e-mail and District Clerk's Attorney through USPS mail.

Please note that this valid, debatable and verifiable Motion was further
services to the following interest groups

Department of Justice, Civil Rights Division
Texas State Supreme Court's Justices
Texas State Bar Association
Texas State Center for Judiciary
Texas State Bar Association's Multiple Continuing Legal Education Office
Texas State Senate
Texas State House of Assembly
Ilru Southwest ADA Center Houston, Texas and the Southeast ADA Center
ADA National Network
National Alliance on Mental Illness
Texas State National Alliance on Mental Illness
Brain Injury Association &Disability Rights Te:

                                       Eric Ndubueze Ufom, Pro Se
                                       2410 South Kirkwood Drive #260
                                       Houston, Texas 77077
                                                                                \Q
                                                                                 0>




      P.O. BOX 710455 HOUSTON, TEXAS 77271 PH: (832) 758-0612 E-Mail:
                            erpdi@yahoo.com
                U.S. Postal Service™
                                                                                         debora'sue schatz
        r-
                CERTIFIED MAIL™ RECEIPT                                                  2909 r06erdale rd
                                                                                   houston, tx 7.7042-9998
        a
I

                                                                        05/01A2015                                06:03:43 PM



                                                                                   '__        Sales Receipt
                                                                        Product                 Sale       Unit         Final
                                                                        Description            Qty         Price        Price



                                                                        HOUSTON, TX           77Q02-2062               $12.65
                                                                        Zone-1
                                                                        -Priority Mail 1-Day"
    m                                                                   Medium F:R Box includes $50.00
                                                                        insurance
    •
                                                                            * Expected Delivery Day Monday, May
             orPO
                                                                        4*
                                                                         Certified Mail1"                               $3.30
                                                                  2         %%• Label    #:
             PS Form 3800. Auqusl 20Q6                                      See receipt from form on mail piece
                                         See Reverse for Instructions

                                                                        Issue Postage:                                 $15.95

                                                                        Total:
                                                                                                                       $15.95


                                                                        Paid by:
                                                                        DebitCard                                  $15.95
                                                                             Account #:              XXXXXXXXXXXX4121 .
                                                                             Approval #:             090B19
                                                                             Transaction #:  874
                                                                        "    23-902140052-99
                                                                             Receipt #:              156753

                                                                        SSK Transaction #:                        106
                                                                         USPS® #                                  480376-9550


                                                                        -    For information on dimensions for
                                                                            USPS®-produced boxes, please visit
                                                                         https://shop.usps.com.

                                                                         ** To check on the delivery status of
                                                                         this article, visit our Track &
                                                                         Canfirra website at USPS.con, use this
                                                                            self-service kiosk (or any
                                                                            self-service kiosk at other Postal
                                                                            locations) or call 1-800-222-1811.

                                                                            Save this receipt as evidence of
                                                                            insurance. For information on filing
                                                                            an insurance claim go to
                                                                            usps.com/shi p/fi1e-domesti c-cl aims.htm
                                               ,:T* •»/"'



                                                                                                                                     1
                                                                                                     DEB0RA. SUE SCHATZ
                                                                                                     2909 R0GERDALE R0
                                                                                                HOUSTON, TX 77042-9998
            U.S. Postal Service™
                                                                                    06/26/2015                         08:01:53 PM
            CERTIFIED MAIL™ RECEIPT
            (Domestic Mail Only; No Insurance Coverage Provided)
    ru
    rr-     Fordeliveryinformation visit our website at www.usps.com                                    Sales Receipt
m
                                                                                    Product               Sale    Unit       Final
                                                                                    Description           Qty     Price      Price
a


                     Certified Fee                                                  HOUSTON, TX         77002-2062           $5.75
a
•                                                              Postmark             Zone-1
r—, • -        Return Receipt Fee
J^ (Endorsement Required)                                 '•   '• Here              Priority Hail 1-Day™
           Restricted Delivery Fee                                                  FR Env with up to $50.00
•         (Endorsement Required)                                                    Insurance and USPS Tracking™
r^
                                                                                    incl uded
           •Total Postage & Fees
•                                                                                    KX USPS Tracking #:
                                                                                     9505 5000 1967 5177 0003 11
                                                                                     * Expected Delivery Day Monday, June
                                                                                    29.


          City, State,Z1P+4                                                         Issue Postage:                           $5.75

          PS Form 3800. August 2006                 See Reverse for Instruction-?   Total
                                                                                                                             $5.75

                                                                                    Paid by:
                                                                                    DehitCard                                $5.75
                                                                                      Account #:             XXXXXXXXXXXX452 0
                                                                                      Approval #:            099A90
                                                                                      transaction #:         417
                                                                                      23-902140052-99
                                                                                      Receipt #r:            158352


                                                                                    SSK Transaction #:                87
                                                                                    usps® #     •"                    480376-9550

                                                                                    %* To check on the delivery status of
                                                                                    this article, visit our Track &
                                                                                    Canfirra website at USPS.com, use this
                                                                                    self-service kiosk (or any
                                                                                    self-service kiosk at other Postal
                                                                                    locations) or call 1-800-222-1811.

                                                                                    Save this receipt as evidence of
                                                                                    insurance. For information on filing
                                                                                    an insurance claim go to
                                                                                    usps.com/ship/file-domestic-claims.htra

                                                                                                         Thanks.
                                                                                          It's a pleasure to serve you.

                                                                                    ALL SALES FINAL ON STAMPS AND POSTAGE.
                                                                                    REFUNDS FOR GUARANTEED SERVICES ONLY.
                      NO. 14-14-00438-CV

                                             TH
ERIC NDUBUEZE UFOM AND        §   IN THE 14       COURT OF
EQUAL RIGHTS FOR              §   APPEALS
PERSONS ITH DISABILITIES      §
INTERNATIONAL, INC
                              §
                              §
V.                            §   District Court # 2011-70277
                              §   113 Judicial District Court
WEST WYNDE HEALTH             §
SERVICES, INC, MRS.           §
GLADYS IBIK AND MR. JOHN      §
IBIK                          §
                              §   HOUSTON, TEXAS




          EXHIBIT
                             1
    0 cJ J 3 - 0 T8
                                                                                                                                      NSN 7540-00-«34-4i22

                                                                                    PROGRESS-NOTES
    1EDICAL RECORD                                                                                             UFOM, KK1L' #20973-018
           -TCDI^abMUlNiNUlE                                                                                      JULY 24,1998 1500
             FMC ROCHESTER
             PAGE 4

           .INITIAL IMPRESSION:
                                                          Schizoaffective Disorder Depressed Type
                                      AXIS I:
                                                          Dementia Mild Secondary To Multiple Head Injuries
                                                          Alcohol Dependance in Remission, Controlled Setting

                                      AXISH:              No Diagnosis

                     CVI              AXIS ID:            Post Polio Syndrome
                                                          Numerous Musculoskeletal Complaints
                                                          Blindness of Left Eye

             EVALUATION PLAN: Dr. Olness has already placed the patient on Zyprexa. He is also.taking
             5S1?2l be housed on the inpatient 1/1 unit. He will have regular interacts with the
i
                                                                                                                                         Si-


                                                                                                               UFOM, ERIC #20973-018
              ADMISSION NOTE                                                                                        JULY 24,1998 1500
              FMC ROCHESTER
              PAGES

              nursiS staff case manager, correctional staff, counselors, and his psychiatrist. He will undergo
              SlShysical exaLation and screening lab work. Iwill review collateral information
              Imd Jk Dr. Ilvedson to address Mr. Ufom's general medical condition.
                                                                                                               - •>* .; gm rw,*; r*i*;   ncinaieit m/.
                                                                                                                                               r»««M " V .




                                                                                                                               PROGRESS NOTES
                                                                                                                                 Medical Record
    UF0H, ERIC HOffBffEZE
                                             ..-.)->;. &&ji:Jr:-t&                                                    STANOARO FORM 509(WV.J-9M         _,«,«,,
                                                                                                                      Patented oy GSA/iCMfl. RRMR (41cm 2Q1-3W2-1
    ?n                     Northwest Community Service Center
                     3737 Dacoma
                     Houston, Texas 77092
                     (713) 970-7000Ext.8400
                     Fax: (713) 970-7002

MENTAL HEALTH • MENTAL RETARDATION
   AUTHORITY OF HARRIS COUNTY
     Adult Mental Health Services




               August 28, 2002


               To Metro:



               Eric Ufom has been aclient at the Northwest Community Service Center since
               6/10/02 Mr. Ufom has been diagnosed with Bipolar disorder, which is amental
               illness. Mr. Ufom is disabled, and will be unable to work for the next 6months.
               Ifyou have any questions, please contact Xavier O'Neil at (713) 970-8400.

               Sincerely,



                Attending Physician
      ££«•§£ •,1. MedrattSn Mlfcttahcelfifc                                                               ..   .
^Aialit^Namet^iJi^y Xtpnxv^                           -^ AmR^                        ^^'MlL               Date: }H^t-0 ^
Patient: Address:'"^2Sli                                 *i.       v':" '                Phone #:
Unit Number:        . ^                 yg'd-cb- ^       1                              %
Ri                           *•$!&*'        i srfgj      #"    ;            Rationale?*
                   ^^^PQ*^»^i^ r NR U jkL
4.                      •*         .<          RefiDx^i:_NR

                        _^£                   MIX--f ,                      v;          -& vvwkjj^s^yvjvrfr-         MJ>_
       Dispense as Written                                                             Product Selection Permitted

      ^_          si£                      PfcysieiMl.D.*:                       ^               DEA #:
Print Physician's List Name                     "i       |.                      '•:
                                                                                            •*& AA4-tX^.

                                              Medication Maintenance

Patient Name:  Yes/Mostly ( ) No/Inadequate
Most Recent Drug Levels:
Medication Name                  Date Drawn                          Serum Level                         WNL



Are serum levels needed? [] Yes LgfNo                       {ifyes, specify in progress note)

                                                  Clinical Rating Scales
Pos.SX:              Neg SX:                IDS=-SR:                  Altaian:                  Other:


                      Patient Global Self Report (0-10)                   Q=No symptoms S=Moderate 10=Extrernc
                    Symptom Severity:            g>                    Side Effects: -^

                            Physician Ratings (0-10)                 0=No symptoms S-Modcratc 1(NExireme
Core Symptoms:               Mania                        Depression                  Positive SX          Negative SX
Other Symptoms:              Irritability                 Labile Mood                Insomnia              Agitation
                             Anxiety                      Appetite                    Energy               Interest Level
                              Other (specify):
Overall Side Effect Severity: p                 (Q-1Q) Overall Functioning: _g__ (0-10) n=r,»win-Hi«h
Patient/Family Education:
Done at this visit? • Yes           [] No                   Between last visit and this visit? [] Yes                [] No
                                                      •
Medication Response: [] Full                    tfPartial              QMinimal                  [] None   [] SX Worsening
(Measures Decrease of SX:     Full= 75-100% Partial- -50-75% Minimal = 25-50% None=0-25%)

Reason for medication Change (include Dose changes):
[] Critical Decision Point Indicates Change Necessary                             [] Patient Preference
[] Insufficient Improvement [] Intolerable Side Effects                           [] Symptoms Worsening
[] Diagnosis Change                   [] Other:

Rationale for Medication Choices:                                                                                ~   ~~
Antidepressant: \XP$E Profile               QPattern ofAssociated SX                 [] Past Response          [] Other
Antipsychotic: •JJ'SE Profile               QPattern ofAssociated SX                 [] Past Response          [] Other
Mood Stabilizer>{fSE Profile                QPattern ofAssociated SX                 QPast Response            [] Other
Augmentation: [] SE Profile                 [] Pattern of Associated SX              [] Past Response          [] Other
   Patient Name:                                           MHMRA #:               __ Date:.
   Progress Note: (Q Check here ifnote was dictated. Date ofDictation:
   Interval History:




   Response to Target Symptoms: tTImproved fj Unchanged:
   Side Effects to Medication: isB^one            ^fOther:      aL^u      l^cQU . LOir • G/C^lZ*
   Social/family Functioning:        c JUs> -          / i ^ _¥. V^caa^^uJC ")^ / o -U^ . ~
   Occupational Functioning: ^ouv>ei>L>c/>
   Substance Abuse:             . vuCvw
  Lab Results:


  Mental
     1
         Status
            1
                Examination:j
   General Appearance:          )r€\^\
   Motor Activity:              ° rfa~)
  Mood & Affect:             /L&r?cU luJ'
  Speech:         '       ftS) jlru^ -
  Thought Process:               CT fo
  Thought Content:                   ^U^c 
  Suicide/Homicide ideations: aaQ.i^vj
  Sensorium & Cognition:        4^tU/ A c (/" •
  Insight &Judgement:           ^kviA •               _,              _______
  Assessment: r) No change in Axis I-V                 ( ) Change inAxis I-V- seediagnosis form


  Plan:                                    G ir   uu^Lcl^.
                                           LCCU^       p e-? .V^l p UJ^^'
                                            V_S &,Q


  ( ) New medications started. All risks, side effects, and precautions discussed with the patient.
  ( ) Informed consent signed by patient/ legal authorized representative.
  ( ) Plan ofcare reviewed with the patient/ legal authorized representative, face to face. Continue
  medication monitoring for target symptoms, side effects, vital signs and necessary labs.
  ( ) Revised Treatment plan with the patient/ legal authorized representative, face to face. See
  updated plan.
  ( ) Plan ofCare Oversight reviewed with the patient/ legal authorized representative. See POCO.
  ( ) AIMS completed
  ( ) Lab Orders
\Jry) Return to Clinic:   ID       weeks
  Physician Name:                     ^^f^^^Signature:
 /f/^\ Northwest QmnmnitySemce Cotter
             2S-£te7mi                    Medication Maintenance
/^*X         (713)9708400   .
K^/atientName: J?A^c " .U^gi^                                   mhuqii.
                                                                MHMRAf:          *2>2-'X2 9         Date:
                                                                                                            ilfoSTfu^
   Patient: Address:                                                               Phone #:
   Unit Number:                           o73^T~
   R                                              _, ^3 2A      I           Rationale
   ,M\,^ * XLjg_ M^j »t> i'o;^,,. I MP Q_qU^_^
   2                                                                nrQ ^         b.
   3.                                                 refill*       NR •       ?^.-i /
   4.                                                 RefiUx        nrQ
                                                    _Mi>.                          J^vo^-^^i^                  M.D.
              Dispense as Written                                                Product Selection Permitted

                                              Physician I.D. #:                            DEA #:
   Print Physician's Last Name

   Location:                »
                                                     Start Time:                          Total Time:

     terval
  'hite       History:




   Response to Target Symptoms: U Improved LI Unchanged:


   Side Effects to Medication:        —None Ql Other.


  Social/Family Functioning:


  Occupational Functioning:
  Substance Abuse:

   1. General Appearance:
  2. Motor Activity:
  3. Mood & Affect:
  4. Speech:
                                                                          X"
  5. Thought Process:                                                       X
  6. Thought Content:
  7. Suicidal/Homicidal Ideation:

  8. Sensorium & Cognition:
  9. Insight & Judgment:
        Assessment/Plan:




 REC-AMR039c (10/97) Keep Yellow Copy in Recoid
                       Send Pink Copyto OSS-Research and Evaluation Signature:
                      NO. 14-14-00438-CV

                                             TH
ERIC NDUBUEZE UFOM AND        §   IN THE 14       COURT OF
EQUAL RIGHTS FOR              §   APPEALS
PERSONS ITH DISABILITIES      §
INTERNATIONAL, INC


V.                                District Court # 2011-70277
                              §   113 Judicial District Court
WEST WYNDE HEALTH             §
SERVICES, INC, MRS.           §
GLADYS IBIK AND MR. JOHN      §
IBIK                          §
                              §   HOUSTON, TEXAS




         EXHIBIT
                            2



                                                                ' A
7l4CUTGEllM- -ky6                                                                    ItifJS WeillComeii Medical College
                     Associates

                                                                                                   Hilary A. Beaver, M.D.
     March 21, 2013                                                                                 Amy G.Coburn, M.D.
                                                                                                  Allison A. Dublin, M.D.

     Kenneth J._ Hyde,
                  '
                       MD
                        . .
                                                                                                      J*mGS E'Ke* MD*
                                                                                                    Andrew G.Lee, M.D.
     Houston Eye Associates                                                                         _ . ._ _     ... .. _
                J                                                                                   Rahul T. Pandit M.D.
     2855 Gramercy Street                                                                   Sushma s Yalamanchili, M.D.
     Houston, TX 77025                                                                            6560 Fannin, Suite 450
                                                                                                   Houston,Texas 77030
     Re: Eric Ufom                                                                                      Tel 713-441-8843
     DOB: 11/22/1958                                                                                   Fax 713-793-1636
                                                                                         www.methodisteyeassociates.org
     Dear Kenneth:


     Thank you for referring Eric Ufom to the Neuro-Ophthalmology Service at The Methodist Hospital
     today. This patient is a 54-year-old Nigerian male with a past medical history of motor vehicle
     accident in 1986 and 1989 who had subsequent loss of vision in the left eye since that motor vehicle
     accident in 1989. He has been followed by Dr. Hydefor the past six years. He developed hypotony in
     the right eye with intraocular pressures between 7 to 8 for the past three years.

     He also states that he had a-foreign body in the right eye as well as the left eye since the motor
     vehicle accident.


     He had an MR! per the patient at Methodist but is unsure why he had the MRI. He states that at that
     time, he had difficulty breathing.

     He denies any giant cell arteritis symptoms such as headaches, jaw claudication, fever, scalp
     tenderness, anorexia, or malaise. He does state that occasionally he has blurred vision inthe right
     eye but is not having it at this time.

     On review of systems, he denies any constitutional, neurologic, ears, nose, and throat,
     cardiovascular, pulmonary, gastrointestinal, genitourinary, musculoskeletal, skin, psychiatric, or
     infectious disease symptoms at this time. The chief reason he is here is he wants to see if there could
     be any improvement of vision in his left eye.

     His past medical history is significant for a motor vehicle accident, ruptured globe, and polio.

     His past surgical history consists of multiplefacial/maxillary reconstructive surgeries, cataract
     extraction in the left eye, and right hip surgery for a congenital deformity.

     He is not currently taking any medications.

     He has no known drug allergies.

     His family history is significant for livercirrhosis in his father and diabetes mellitus.
ERIC UFOM
PACE 2
03/21/13

He is a non-profit organizer manager, married, and has one child. He denies any history ofsmoking,
alcohol, or illicit drug use.

On exam today, his visual acuity bestcorrected is 20/20 in the right eyeand count fingers in the left
eye. Color plates are 14 out of 14 inthe righteye and zero out of 14 inthe left eye. Pupils are 4 mm in
the dark and 2mm in the light in the lefteye. He has an irregular pupil in the right eye and irregular
pupil inthe lefteye. His ocular motility shows a left45-diopter prism of exotropia in the lefteye. On
slit-lamp exam, his lids, lashes,and adnexae are within normal limits. Theconjunctiva shows no
injection. The cornea shows a corneal/scleral laceration andpterygium in the right eye andcorneal
sclera! laceration in the left eye. He hasan inferior temporal scar in the righteyeandat 5 o'clock in
the left eye an inferior oldscaranda superior limbal scar. The anterior chamber at this time is deep
and quiet. The iris isround and intactin the right eyeandshows an irregular posttraumatic
deformity in the lefteye. The lens isclearin the right eyeand aphakic in the lefteye. The anterior
vitreous is within normal limits.


On dilated funduscopic exam, his cup-to-disc ratio is 0.10 in the righteye and 0.15 in the lefteye.
There is no evidence of disc edema or pallor. The macula shows normal reflexes. The vessels show a
norma! 2:3 arteriole-to-venule ratio inthe right eye and the left eye shows attenuation. The
periphery isnormal, fiat, no holes or tears were detected in the right eye, andthe lefteyeshows an
inferior hyperpigmented scar.

AHumphrey 24-2 visual field shows an enlarged blind spot in the righteye with nonspecific defects
with a mean deviation of -4.49 and in the lefteyewith a stimulus five shows enlarged blind spotwith
11 out of 13fixation loses.

Insummary, this patient is a 54-year-old Nigerian male with a past medical history of motor vehicle
accident in 1986 and 1989 with multiple reconstructive surgeries who presents with loss of vision in
the left eye, right eye hypotonia, and a history of ruptured globe repair.

His left eye most likely had a presumed traumatic optic neuropathy. However, there is no edema or
pallor at thistime. Healso has an inferiorchorioretinal scar and color dyschromatopsia. Ihave
explainedto the patient that most likely he will not recover vision in the left eye.

He hasright hypotony and will be followed byhis primary ophthalmologist. His visual acuity in the
right eyeis 20/20. There is no color dyschromatopsia, disc edema, or pallor in the right eye. Ihave
recommended the patient wear polycarbonate lenses secondary to being a monocular patient. He
has multiple ocular deformities secondary to trauma and will continue to follow up with Dr. Hyde

Thank you very much for giving me the opportunity to participate in Mr. Ufom's care. Should you
have any questions orconcerns regarding my recommendations, orhave any other patients needing
neuro-ophthalmology evaluation, please do not hesitate to contact me.

Warmest regards,
   Post-Polio Fatigue
   How It Can Change Your Mind                                                             n      ~ • ''• *
\jf Mavis J. Mameson, MD .. • ' v/' •• -,.y u \ '•^".. .V- "-^        ' ;,'s•"" •+?*'   •-' •' -- _"*.****yf'.: '•'•
   February 1995                   .' .;"._ "'-V. .-. ' •'_   '•;.*.,•• ,- *'•' .-.'• .• : : -';-'"'':^--. ;'.
   One of the most frustrating late effects of pblio for mewas the awareness that I could hot , '•"' •
   concentrate and a feeling that I wasn't thinking clearly any more. For many of us who have.; s .• ••
   compensated for our physical limitations through intellectual pursuits this is aterrifying feeling.
   Is it not bad enough thatourbodies are giving out? Mustwe undergo the indignity of losing our
   minds as well? Studies showthat in spite ofmarked impairments ofattention,* polio survivors are
   within thehigh normal or superior range on measures ofhigher-level cognitive processes and. IQ.
   [1] They also show that if we allow ourselves to become fatigued we'do lose our ability to focus <
   ourattention and to rapidly process complex information (requiring 23 to 67 percent more time
   to complete tasks requiring sustained attention and vigilance than did polio survivors withno.
   fatigue or mild fatigue). [2]                              *""_-"'                               • ? .,'

   Polio survivors experience two kinds of fatigue. One is physical tiredness and decreased
   endurance. Theother and often moredistressing kind is "brain fatigue". Brain fatigue describes ".
   problems with attention, alertness and thinking. Between 70% and96% of polio survivors . /; '. ,
   reporting fatigue complained of problems withconcentration (96%), memory (85%), attention
   (82%), word finding (80%), staying awake, and thinking clearly (70%). [3] Tests indicate that an
   impairment of selective attention (related to damage as a result ofpolio) results in feelings of.
   fatigue and cognitive problems. [2]                                 ...                                    -•• '

   The poliovirus damages the anterior horn cells ofthe spinal cord butthat is not all it damages. It
   also damages partsof the brain stem. Findings indicate that poliovirus consistently and often
   severely damaged the brain areas known as the ReticularActivating System." [4],[5] These areas
   are responsible for activating the part ofthe brain involved in maintaining voluntary attention,
   memory, spontaneous interest, initiative and the capacityfor effort and work, and for preventing
   feelings of fatigue. This is the area thatkeeps us awake and allows us to focus ourattention. [5]

    Polio survivors report that they are most disabled by the visceral symptoms of fatigue. These are
    feelings ofexhaustion, passivity and an aversion to continued effort that generate an avoidance
    of both mental and physical activity. [5] Dr RL Bruno suggests the existence of a Fatigue "
   Generator inthe brain. [5] His findings suggest that there isa close relationship between
    impaired attention and fatigue. There would be survival value in abrain mechanism that
    promotes rest when attention and information processing ability are impaired. An area of the
brain (the BasafGanglia) may generate mental and physical fatigue. When the Reticular t'; ..
Activating System is damaged, the Fatigue Generator takes over and produces p^roblems wdtri - -
focusing attention and with physically moving without significant conscious effort, Damage. ^ .
caused by the poliovirus chronically reduces the firing ofthe nerve cells in the Reticular .' ; -
Activating System. Rest orsleep would increase the firing ofthe brain activatmgsy'stem nerves;;
restore activation and once again allow motor behavior. [5] [Ed: An article by Dr Bruno detailing
his work in this area was obtained from theInternet and reprinted inPPN Newsletter Issue 24,
 June 1995.]                                                  ....                        * . •' .,,« .-

 The damage would explain why polio survivors have ho difficulty cpricentrating after the:: _•; •*?;£
 original infection but why are we developing problems thirty or forty years later. One theory isV
 that the age-related loss ofnerve cells combined with ah already abnormally small number of !J
:nerve cells as aresult ofthe original poliovirus infection may impair the brain's activating system
-enough to produce impaired attention and fatigue as polio survivors reach mid-life.[4]^ :\%£f>
 The first step in treating the disorders ofconcentration, memory, attention, word finding; staying
'- awakeV and thinking clearly istodeal with the fatigue. Energy conservation, work simplification
   and the proper provision ofrest periods throughout the day are the treatments ofchoice in ^
   dealing with post-polio fatigue. [6] Stress management is also critical in the: treatment^ofposty.-*.
 polio fatigue. [7] Dr Bruno et al are currently studying the use ofamedication (a post-synaptic
 dopamine receptor agonist currently used in the treatment ofParkinson's Disease) in the ;. -^..
 treatment ofpost-polio patients who do hot respond to conservative treatments. [1] Theyxaution
 that there is a real danger that treatment with medications will allow Polio survivors toresume -
 their hyperactive Type Alifestyles and further stress poliovirus-damaged, "metabolically •
 vulnerable" neurons in the brain stem and anterior horn. [7]

 As with any treatment strategy we must try to find the most effective treatment that will do the
 least long term damage while helping us to deal with our current problems. Certainly reducing
 physical and emotional stresses in our lives and getting adequate rest make sense for everyone, ^
 even polio survivors. The good news is ifyou can get rested, you will find your ability to'-" '/f •
 concentrate, pay attention, remember words and stay awake will improve. You may even find .'
 that you can enjoy reading and thinking again!        ";*'*.                      •         ' -\
 References                                                                                     .,Y ...

V .1. 'Bruno RL, Sapolsky R, Zimmerman JR, and Frick, NM. The Pathophysiology ofPost-"* •i
          Polio Fatigue: ARolefor the Basal Ganglia in the Generation ofFatigue. Annals ofthe'
        . New York Academy of Science, (1994) in press/              •'• m;      .' , . •'£"+**'}''*;
      2. Bruno RL,'Galski T, DeLuca J. The Neuropsychology ofPost-Polio Fatigue. Arcri Phys'.
          Med Rehabil Vol 74, Oct. 1993.

      3. Bruno RL It's All in your Brain: The cause and 'treatment ofPost-Polio Fatigue;Lecture
         at Healthy Partnerships Conference Oct. 22,1994, Toronto, Ont. Canada.
 "• 4. Bruno RL, Frick NM, Cohen J. Polioencephalitis, Stress, and the Etiology ofPost-polio
- - Sequelae. Orthopedics. 1991; 14:1269-1276. --*•:-..*!-               -. -            --...-^.
     5. Bruno RL, Frick NM, Lewis T, and Creahge SJ. The Physiology ofPost-Polio Fatigue: A
        ModelforPost-Viral Fatigue Syndromes and a Brain Fatigue Generator. The CFIDS '"
        Chronicle Fall 1994.. _; '... . • .;.. W-jy ;^>!'•                 * :'   . '?.--J;/ : -J. .'
.'   6*. Young GR. Occupational Therapy and the Post polio Syndrome. The American Journal
        of Occupational Therapy. 1989;"43:97-103.

     7. Bruno RL, FrickNM. The Psychology ofPolio as Prelude toPost-Polio Sequelae;
        Behavior Modification and Psychotherapy. Orthopedics. 1991; 14:1185-1193. t •




                                                      '>»;•   , '--•                      NO. 14-14-00438-CV


ERIC NDUBUEZE UFOM AND        §   IN THE 14™ COURT OF
EQUAL RIGHTS FOR              §   APPEALS
PERSONS ITH DISABILITIES      §
INTERNATIONAL, INC
                              §
                              §
V.                            §   District Court # 2011-70277
                              §   113 Judicial District Court
WEST WYNDE HEALTH
SERVICES, INC, MRS.           §
GLADYS IBIK AND MR. JOHN      §
IBIK                          §
                              §   HOUSTON, TEXAS




         EXHIBIT
                            3
                                                       xmuyxuy        via   VSl-FAX
                                                                                        Page 2 af 3 3mai?»}5




JgRIVEROAKS
^ W ^ IMAGING AND DIAGNOSTIC


PATIENT NAME                                          ACCOUNTNO
UFOM, ERJC                                            2754180                                     j - ;cL';j

AT THE REQUEST OF                                     DATE OF BIRTH         AflE/SEX        •DATE CF SERVICE
KENNETH J. HYDE MD                                    11/22/58              mm
2855 GRAMERCY STREET
HOUSTON, TX 77025



       CT Assessment ofthe Orbits

      Clinical History: Remote trauma with patient having multiple fiactures. This is
      a preoperative assessment.

      Technique: CT assessment ofthe orbits was conducted without contrast acquiring
      imaging both axially and coronally with both soft tissue windows and bone
      windows obtained.

      No prior exams currently available.

      Findings:

     Patient is status post feirly well healed fracture ofthe left zygomatic arch
     with associated hyperostosis and exuberant callus formation. There is a fracture
     seen involving the left orbital floor with distraction seen ofapproximately 8
     to9 mm and inferior displacement ofthe more medial aspect ofthe left orbital
     floor into the maxillary sinus. Inferior herniation oforbital fet through the
     defect is seen with the left inferior rectus muscle abutting through the defect
     but without findings suggestive of entrapment ofthe extraocular muscles.
     Deformity ofthe left maxillary sinus is seen with multiple fractures appearing
     old involving boththe anteriorand lateral walls. The left frontal sinus is
     hypoplastic. Fracture is also seen involving the lateral wall ofthe right
     maxillary sinus with mild buckling. Soft tissue density propagating into the
    left maxillary sinus felt to be on the basis oforbital floor fracture on the
    left noted. Do not see an air-fluid level.

    Both lamina papyracea are intact. Fractures appearing minimally displaced but
    appearing old involving the lateral wail ofthe left bony orbit is seen.
    Fractures arealso seen through theanterior table of both frontal sinuses
    sparing the posterior table and noted inferiorly without associated frontal
   sinusitis.


   There are benign dystrophic calcifications seen superiorly and anteriorly in the
   left orbit felt to be likely on the basis ofremote trauma. Both globes are

                       7520 FM 1960W» HOUSTON, TEXAS 77070 (281) 955-3330 *
                                                 FAX: (281) 955-3673
09/12/05     IQ:1H PH COT           River Daks      Imaging via VSI-FAX                 Page 3




           Page #2
           RE: UFOM, ERIC
           2754180
           September 12, 2005


       intact. No appreciable proptosis is seen or deformity ofthe orbitswhich are
       normal in size.

       Assessment of the skull base is unremarkable. Normal aeration of mastoid air
      cells is noted. Hypoplasiaof the sphenoid sinuses is noted. Do not see any
      acute sinusitis in this patient.

      There is deviation of the nasal septum to the left accompanied by bony spurring
      Accompanying polypoid changes noted in the right sideofthe nasal cavity.

      Impression:

      Fracture ofthe left orbital floor is seen with inferior displacement of the
      more medial aspectofthe orbital floor into the maxillary sinuses and
      herniationof orbital fat through the defect. The left inferiorrectus muscle
      does abut the ostium ofthis fracture without however entrapmentof the
      extraocular muscles seen.


      Deformity ofthe left maxillary sinuses noted due to multiple old fractures seen
      involvingboth the anterior andlateral wallswith hypoplasia ofthe left
      maxillary sinus noted and deformity especially laterally noted.

      The globes appear intact.

      Benigndystrophic calcifications likely due to prior trauma seensuperiorly
      involving the extraconal portion anteriorlyin the leftorbit.

      Multiple other fractures noted involvingthe frontal sinuses and right maxillary
      sinus but sparing the skull base as discussed above.


      Thank you for referring your patient to us,
                         /

      ©Sja-v^
      Deborah Ancona-Schultz, M.D.
      DD: 09/12/05
      DT: 09/12/05




                             7520 FM 1960 W» HOUSTON, TEXAS 77070 • (281) 955-3630
                                               FAX: (281) 955-3673
                      NO. 14-14-00438-CV


ERIC NDUBUEZE UFOM AND        §   IN THE 14th COURT OF
EQUAL RIGHTS FOR              §   APPEALS
PERSONS ITH DISABILITIES      §
INTERNATIONAL, INC

                              §
V.                            §   District Court # 2011-70277
                              §   113 Judicial District Court
WEST WYNDE HEALTH
SERVICES, INC, MRS.           §
GLADYS IBIK AND MR. JOHN      §
IBIK                          §
                              §   HOUSTON, TEXAS




         EXHIBIT
                            4
 Ufom, Eric, PSG, Page 1



                                  FORT BEND SLEEP LAB
                                                   PSG
                                  14031 Southwest Freeway #605
                                        Sugar Land, Tx 77478
                                  Ph: 1-866-757-2687 Fax: 1-888-757-2680




 Recording identification
 Patient name        Ufom                                  Acq                   559
 First name          Eric                                  Type                  Adult
 Sex                 M                                     Started               6/27/2012 at 9:14:44 PM
 Birth date          11/22/1958                            Stopped               6/28/2012 at 5:41:44 AM
 Patient age         53 years                              Duration              8:27:00 (507.0 min)

 INDICATIONS: Rule Out OSA

 REFERRING PHYSICIAN: Anjum Alam, M.D.

                                                            m^'-^m

 Times
                                               [Default values]
Recording start             9:14:44 PM
Light off (LO)              10:02:44 PM        [Recording start]
Sleep onset (SO)            18.0 Min           [1 pageN1,N2, N3, or REM]
Last sleep page (LSP)       5:09:14 AM
Light on (LON)              5:09:44 AM         [Recording end]       -
Recording end               5:41:44 AM
Latency to Stage REM        193.5              (minutes)
Sleep Efficiency            63.8%
Durations
Recording duration          507.0 min          Recording start -> end
TIB                         427.0 min          Light off -> Light on
TST                         272.5 min          REM + NREM + MVT (during SPT)
WK during sleep             136.5 min          SPT - TST
NREM duration               231.5 min          N1 + N2 + N3 (during TIB)
SWS duration                29.5 min           N3 (during TIB)
Movement                    0.0 min            MVT (during TIB)

Steep stages distribution
                                    Episodes                      duration                        TST
                                        (#)                        (min)                          (%)
 WK (SPT)                               21                         136.5
 WK (TIB)                               22                         153.5                           —




 REM                                    7                          42.0                           15.4
 N1                                     14                          8.5                           2.8
 N2                                     20                         193.5     ,                    71.0
 N3                                     3                          29.5                           10.8
 MVT                                    0                           0.0                           0.0
           Ufom, Eric, PSG, Page 2




                                                            RESRIFfoTORYiEVEfrTSB

           Respiratory events summary (Sleep period time)
                                   CA              OA              MA          Sum Ap             HYP                    A + H               RERA              Resp.
                                                                                                                         Events                               Events
     Settings (sec.)                10.0             10.0           10.0                                10.0                                      10.0
      Number                                0               9              0                 9               14                23                   21                  44
     Max (sec.)                      0.0             24.0            0.0           24.0                 61.0                  61.0                38.0                61.0
     Mean (sec.)                     0.0             17.8            0.0           17.8                 38.0                  30.1                27.6                28.9
     Tot duration (min)              0.0              2.7            0.0                 2.7             8.9                  11.5                 9.7                21.2
     SPT (409.0 min)
     % of SPT                        0.0              0.7            0.0             0.7           .     2.2                   2.8                 2.4                 5.2
     Index (#/h SPT)                 0.0               1.3           0.0                 1.3             2.1                   3.4                 3.1                 6.5


           Respiratory events summary (Total sleep time)
                                   CA             OA              MA           Sum               HYP                 A+H                 RERA                 Resp.
                                                                                Ap                                  Events                                    Events
     Settings (sec.)               10.0             10.0           10.0                                10.0                                      10.0
     Number'                            0               9             0                  9              14                    23                   21                  44
     Max (sec.)                     0.0             24.0             0.0         24.0              61.0                    61.0                  38.0                 61.0
     Mean1 (sec.)                   0.0             17.8             0.0         17.8              38.0                    30.1                  27.6                 28.9
     Tot duration (min)             0.0              2.7             0.0           2.7                  8.9                11.5                   9.7                 21.2
     TST (272.5 min)
     % of TST                       0.0              1.0             0.0           1.0                  3.3                 4.2                   3.5                  7.8
     Index (#/h TST)                0.0              2.0             0.0           2.0                  3.1                 5.1                   4.6                  9.7


           Respiratory Event Index Summary (Total sleep time)
                                        REM #/h (REM)                             NREM #/h (NREM)                                       TST #/h (sleep)
     AHI                                           8.6                                           4.4                                                5.1
     RDI                                           15.7                                          8.6                                                9.7
                                                                Position
Position      Periods   Duration     Sleep            REM          SWS            CA             OA               MA           HYP               Index       Oesat           Leg
                (#of)      (min)            (%)        (%)           (%)          (#)             (#)              (#)                           15sec                 21                               16                                  5                                   0                          0
      Ufom, Eric, PSG, Page 3        —


                                                                    t
      ECG Table
                                     WK      REM           NREM     :       N1            N2           N3              MVT
    Duration (min)                  153.5     42.0          231.5         8.5        193.5            29.5             0.0
    Mean HR (BPM)                    70.5     74.1           70.5       69.2          70.1            74.1
    Median (BPM)                   69.000   74.000         70.000   69.000          70.000       76.000
    LHR min (BPM)
    HHR max (BPM)
    ECG fail (min)                    0.0      0.0            0.0        0.0              0.0          0.0             0.0




      Oximetry distribution, all durations are in minutes
                           Wa ke                     REM                 Non-REiy!                      Total                |
     Sp02 %
                     Dur           % TIB    Dur            %TIB     Dur          %TIB           Dur          % TIB
        <50          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0          I
        <60          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0
I       <70          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0
        <75          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0
        <80          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0
        <85          0.0             0.0     0.0            0.0     0.0             0.0         0.0             0.0
        <90          0.0            0.0      0.0           0.0      0.3             0.1         0.3             0.1
        <95          6.3             1.5    5.7             1.3     61.4         14.4           73.4            17.2
     Base Line
    Sp02 96%

Longest continuous duration spent below 0%:                             0.0 minutes
Lowest Sp02 (>= 2 seconds):                                             88%
# Episodes (>= 5.0 minutes) Sp02 < 88 %:                                0
    Longest duration Sp02 <88 % (>= 5.0 minutes):                       0.0 minutes

 Respiratory event 02 min levels
Mean of the resp. event SpQ2 min levels                                 93%
Mean of the resp. event Sp02 min levels with desat                      93%
Minimum of the resp. event Sp02 min levels                              88%


                                                                        Count                   Index
Leg movements                                                           45                      9.9
Leg movements meeting PLM criteria                                      45                      9.9
Leg movements NOT meeting PLM criteria
Leg movements with respiratory events with arousal                      0                       0.0
Leg movements with respiratory events without arousal                   0                       0.0
Leg movements with arousal(without respiratory event)                   0                       0.0
Lev mvts without arousal and without respiratory event                  45                      9.9
Total number of PLM episodes                                            2
Mean duration of PLM episodes                                           589.8 sec
Total time with PLM                                                     19.7 min (7.2% of sleep)
PLM index (#/h)                                                         0.4
Ufom, Eric, PSG, Page 4


                                                         BODY POSITION SUMMARY 1



                                                             Body Position Trend


               m                r\sj           j? [Wuruir31                               s
                                                                                    V
     20        .    CA.sec
     10
     0

     20             OA.sec
     10
     0

     20             MA,sec
     10
     0

     20            "HYPO.sec
     10
     0

     30            "RERA.seq
     15
     0                      lifl
     20             Desal.sec
     10
     0                  I I
     30            LegMvt.sec
     15
     0


     100           ~MIC,sec
     50
     0

     30            arousal.sec
     15
     0


     w             ZSiage
     R
                                                                                                     J
     N1

     N2                            L     I
     N3                                                                            T
          10:02:44 PM                  11 PM      12AM       1AM            2 AM   3 AM       4 AM       5 AM
Ufom, Eric, PSG, Page 5




                                                                                                Night Hypnogram

              HR.BPM




                    Jl—I—fr—iAM~Ll^».« i...J,..u           ^J-J—d—iJ^iiAJ**...*. d~-~                        —i^Av^          "A— ,       [•Lm^^L^jv^,   u      ,—,—J—in—ij—'—i

              Sp02.%                       .«^«"-.»^^^MAs^^-*^V-^v-^^*s-
T
80
70
60
50

W            _Slaflfi.
R                                                                                                                                                                       _J
N1                                                                                                      1
N2
N3                                                                                                                                   T
20            CA.sec
10
0

20            OA.sec
10
0

20            MA, sec
10
0

20           "HYPO.seJ
10
0                        !


20           TPAP,CmH20
15

10

5

0

20       .    EPAP,cmH20

15

10

5

0



     10:02:44 PM                   11 PM                            12 AM                         1AM                 2 AM           3AM                4 AM              5AM
Ufom, Eric, PSG, Page 6



Epworth Sleepiness Scale Score: 15 HT: 67" WT: 185 BMI: 29 Neck: 15" RR: 14 BPM
Patient History: Mr. Ufom is a 53 year old male with a history of leg cramps, polio, and
snoring.
Medications: '0' or 'none'

TECHNICAL SUMMARY: Obstructive events along with arousals and mild to moderate
snoring were noted by the night technician.

Patient indicated he has difficulty falling asleep. His sleep is restless or disturbed and he
experiences frequent or prolonged awakenings. He has nasal obstruction or sinus
problems. His weight has increased over the past year He has awakened feeling as if he
is choking or gasping for breath. Others have witnessed him stop breathing while asleep.
He experiences repetitive leg or arm movements while asleep. He has leg or arm
discomfort which goes away with movement. He experiences sudden jerky body
movements at sleep onset. His sleepiness affects his performance at work. He gets
approximately 4 to 6 hours of sleep each night and takes 7,120 to 180 minute naps per
week.
Patient information was obtained from a sleep history questionnaire.

ECG: NSR.

IMPRESSION:

   1) Mild Obstructive Sleep Apnea syndrome.

RECOMMENDATIONS:

    1) Return to the sleep laboratory for CPAP titration.
    2) Caution with CNS depressants that can exacerbate obstructive events.
    3) Caution with driving and operating potentially dangerous machinery until the
        condition is adequately treated.
        Weight loss to the ideal range.




Mauricio Reinoso, MD
Diplomate, American Board of Sleep Medicine and
Diplomate, Sleep Medicine, ABIM
281-980-1330
6-29-12
                                                                                            /C&/r-o
                                                                                             //^Z.Z ^


             .&            Orlando Ear, Nose &ThroatAssociates, PA.
*°**>*>
       visit me for is difficulty with sleeping, states he waxes up short of breath with
       his heart racing and shaking all over which sounds to me as though he is having.
       episodes of apnea, then waking up to breathe. Ke lives alone so he does not know
       wiethar be is snoring but I would tend to guess that"he is. He. does fall asleep-
   •dx^fhg the day occasionally but is not Very* tired overall. In addition-to.-this,
   •in" 1986. he was in a severe car accident in .Africa and had multiple facial
    fractures that were repaired and. since that time, he cannot .open his mouth very
    wide and. again. I believe this may be contributing to- the sleep- apnea also. He
    also has a hearing loss since that accident. He. also states that while driving
    when he passes a car, he feels a little-wobbly and then, it goes away quickly, and
    this only occurs when he is driving. He also states that when this occurs, his
       hearing seems to drop a little bit.

       PAST lffiDICAL HISTORY i    Otherwise negative.

   CURREMT HTOICATIDIB*           Kasal spray.

   PHYSICAL EmtBKTTOKi HKAOi Kormocephalic'. EARSt 'Left ear - .The tympanic
   membrane reveals a stenotic meatus and 1H.appears to be.intact but because.of the
   stenotic meatus, it is difficult to see veil.                   Right ear - Clear. With good
   motion. HOSEi Reveals a deviated.nasal septum to the left. -HQUIHi Reveals no
   lesions or nasses but he is only able to open his jaw a small amount; His. throat
   does-reveal redundancy of the uvula. MOBf Reveals a previous. left tripod
   fracture with repair and irregularities can be palpated through: the skin..and
   there is a visible irregularity. Also, his left eye tends, to be Bore lateral and
   he does state that he has chronic double vision since this accident.
   He has a negative head shake maneuver. Romberg, and Fukuda" tests' are stabl«.
   Hallpike test is unremarkable and there is no spontaneous"or induced nystagmus.
 ERIC IffCM. •
 Sovember 5. 1996
 Page 2



„; .^-k5&F.tr.2S«si«srt^-
 mPRBSSIOHSt


  2'•     ^^U^.!^LaCs:
          Conductive                 secondary
                     hearing loss.- secon        to trauma.
  3.      History of multiracial^ trauma.
  FLA3>
                                                     .,, „ *..^.:-.e- evaluate the reasons
          r- - ot all we will obtain a sleep study ~ -—-•- -              ..         •
  1.      ^hiVdificulty with- sleeping.                       amoral *»e to further
  2.




   3.




   W.you very «u=h-for dig*,>« ^lA* UbU care.



   DCHidw
                                        "U.v




'ORIDA HOSPITAL, MEDICAL CENTER                                                             MI97670H
1XXRXDA HOSPITAL - ORLANDO



) iTE OF BIRTH:               January 22, 1958
\rE:      38 years

3 STORY:            Mr. Eric ufom is seen in the clinical sleep study center at Florida
a «pital/Orlando through the courtesy of Dr. Dale C. Harrington. The
pitlent's primary physician is Dr. George A. Pyxe. There is a question of
u>per airway obstructed breathing syndrome with multiple awakening occurring
slddenly with the patient rinding himself unable to breathe. This evidently
h is occurred five times per week over the past month. The patient relates
t iat he ierks awake with a sensation that he is unable to breathe through his
t iroat. He describes tremulousness and the episode is somewhat frightening
t> him. The patient characteristically leaps up out of bed, runs to the
bithroom, and pours water over his face and/or head.                  He is uncertain as to
u lether this has any beneficial effect, but his throat obstruction seems to
c Lear.         The patient has felt somewhat sleepy within the recent past as well
afid feels he is not sleeping as well.                 He reports, that he is afraid to go to
sleep.          Mr. Ufom experienced a major automobile accident in 1986.               I do not
nrve details but evidently multiple fractures in terms of face, forehead,
crbit. sinuses, and nose were experienced, and the patient underwent
xaconstructive surgery. He reports that he did not experience any
significant brain injury. Subsequently, it is my impression the patient has
experienced difficulty breathing through his nose. The patient further
zeports that subsequent to his accident he experienced several episodes of
*hat, in essence, is sleep paralysis, during which time he awakens and feels
that he is unable to move for 3 to 5 minutes. This sensation seemed to
jesolva but has again recurred over the past month or so. The patient does
rot describe debilitating daytime sleepiness. He reports a history of
loliomyelitis at age 5 years.                   Evidently, right lower extremity motoric
junction was impaired. The patient underwent some form of surgery at a later
date and feels that his legs function normally at the present time.



 HYSICAL EXAMINATION: Blood pressure,--rigEi'arm, sitting is 92/60. The
 atlent is a pleasant 38-year-old" gentleman who exhibits"reconstructive
 acial features and left exotropia and a postoperative left pupil. The
 atient is somewhat difficult to clearly obtain a history from with
tangential responses. The right optic nerve head appears flat. Neck
iability is fairly well-maintained. The patient is unable to fully open his
iiouth.         The posterior airway space is relatively tight.          Tongue is midline.
]Etusr7                        SLEEP MEDICINE CONSULTATION           MORRIS T.   BIRD MD
J:     11/22/9$
       11/23/96 15:10                          PAGE:
 ** REPRINTED ***                                                    UFOM, ERIC N
       12/04/98 10.35                                                MRI t 1487102
e /T JP sKcrwta-OMKO-oo -7o              rtooxax MOSPXTAX.
                                                                     4SFI   0
                                                                            OX   10U7
       ««•*                                                                    §a§a?


I X>RIDA HOSPITAL MEDICAL CENTER                                                              MI97670H
i ARXDA HOSPITAL - ORLANDO



NaME:      ERIC N. UFOM                  DATE OP STUDY:     DECEMBER 8, 1996

SrUDY PERFORMED:                         POLYSOMNOGRAM

ISGT-96-817

1ISTORY AND INDICATIONS FOR THE STUDY: Please see previous. It is of
Jnterest that the patient has found that vigorous physical exercise during
t le daytime has correlated with a diminished number of frightening nocturnal
«rousals. The patient is apparently pursuing physical exercise due to what
£• terms a low sperm count.             He is taxing testosterone in thae regard.

..
      SICAL EXAMINATIONi          Please see previous.
iBCHNIGAL SUMMARY:             Total recording time is 420 minutes.             The tracing is
initiated at 2225 hours and ended at 0525 hours.                No technical difficulty is
«ftcountered.       Monitoring is as per standard protocol.
IESCRIPTTON: The patient is studied 86% back positional and 14* right-side
iositioned. Head of bed is flat with 2 pillows utilized. Initial waking
Itate oxyhemoglobin saturation is 98*.                 Latency to stage I sleep is prolonged
st 87 minutes. Rapid eye movement (REM) sleep latency is 68 minutes. A
1otal of 3 REM periods are evident. Once sleep is entered, occasional
cantral and/or transitional apneic events are noted, especially early in the
recording associated with intermittent arousals. Occasional airflow
fluctuation and/or hypopneic events are further observed. REM sleep is
i ssociated with partial eye-open position and side-to-side head movement.                       No
t ignifleant or sustained upper airway obstruction is identified. Snoring is
iery light. Periodic limb movements of sleep are absent. Electrocardiogram
iEKG) remains stable throughout.

INTERPRETATION:

J 420-MINUTB NOCTURNAL SLEZP POLYSOMHOGRAM EXHIBITING THE FOLLOWING:
         PROLONGED SLEEP LATENCY WITH INTERMITTENT AROUSALS AND AWAKENINGS
         HIKOR FLUCTUATING AIRFLOW AND/OR HYPOPNEIC EVENTS.
:.
         RAPID EYE MOVEMENT SLEEP ASSOCIATED WITH PARTIAL EYE OPENING AND
         INTERMITTENT SIDS-TO-SIDB HEAD MOVEMENT.



I tusr24                        POLYSOMNOGRAM REPORT               MORRIS T.        BIRD MD
        12/09/96
       12/09/96 14:01                    PAGE:     1
4** REPRINTED ***                                                  UFOM,        ERIC N
                                                                   MAX      s   1487103
_,,        ++s*9 -Ax-22-*,*.
        *»/«-*^
                   0-0070             XXOItTDA HOSPXYAX.           ACCTS        4 724S9S
                                      ORLANDO,   FLORIDA           JOB z OX 5713
       ftJNfJpENTJAL AND PRIVILEGED INFORMATION FOR PROFESSIONAL
       USE ONLY I    ANY REDISCLOSURE IS FORBIDDEN BY STATE STATUTE.
                                   <3Tfe-




AjORIDk HOSPITAL MEDICAL CENTER                                             MI97670H
E JORIDA HOSPITAL - ORLANDO


SAME: ERIC N. UFOM                DATE OF STUDY: DECEMBER 8, 1996
i TODY PERFORMED:                 POLYSOMNOGRAM
JSGT-96-817
1TSTORY AND INDICATIONS FOR THE STUDY: Please see previous. It is of
I IfTORXJ^" i™£"*^«en1. nas found that vigorous physical exercise during
tJlte5e^™
  le daytime has cor^eia?edwithTdiminished
             hascorrela|^  *^*e*    pur3uingnumbe^f   frightening
                                             physical exercise  due nocturnal
                                                                     to what
Je°te^a £v s^rTcountt^ris'l^ing £eltosterone in this regard.
      SICAL EXAMINATIONx Please see previous.
     IZZ-^ cmnony. Total recording time is 420 minutes.        The tracing is    ~
 JggZS. ef^I'hoursan^dedIt 0525 hours Ho technical difficulty 1*
 jfcountered. Monitoring is as per standard protocol.
 rPdpsiwios: The patient is studied 86% back positional and 14* right-side
1^f^^S Head of bed is flat with 2 pillows utilized. Initial waking
Irate o^»4?obins-turalion is 98*. Latency to stage I sleep is prolonged
!?« StesT Rapid eye movement (REM) sleep latency is 68 minutes. A
 ~+l\ S 3 REM periods ire evident. Once sleep is entered, occasional
fcra!   «d^r Slnst^ional apneic events are noted, especially early in the
JKordinTassoclated with intermittent arousals. °ccaBi°na£^l"0* 1-x.,5?^»U25»fio-ol70         n-ORJOA HOSPITAL          ACCTS 472*696
                                 ORLANDO, FLORIDA          JOS : 01 5713
         Cft«yipENTlAL AND PRIVILEGED INFORMATION FOR PROFESSIONAL
         USE ONLY. ' ANY REDISCLOSDRE IS FORBIDDEN BY STATE STATUTE.
                                ^w»'
                                                                        >•




F iORIDA HOSPITAL MEDICAL CENTER                                                                  HI97670H
F JORIDA HOSPITAL - ORLANDO   ,..^
                                                                       ^r-"..




Nsee is grossly deviated.          Limited cardiorespiratory and neurologic
  isessments are noncontributory.

I fPRESSIOH:

jA      RECURRENT, FRIGHTENING DYSPNEIC AROUSALS, RULE OUT UPPER AIRWAY
        OBSTRUCTION.
        AUTOMOBILE ACCIDENT IN 1986 WITH MULTIPLE FACIAL FRACTURES AND FACIAL
        RECONSTRUCTION.
3|.     CHROMIC NASAL CONGESTION.
4.       RECURRENT SLEEP PARALYSIS OF UNCERTAIN SIGNIFICANCE.

DISCUSSION.
Mr. Ufom is experiencing a series of recurrent, frightening nocturnal
      spneic arousals.    He experienced a major facial and head injury, evidently
      th multiple fractures requiring reconstruction with chronic nasal
      ngestion, limited mouth opening, and now recurrent arousals as above,
      per airway obstruction is suspect.                  Will plan nocturnal polysomnography in
this regard- Of further interest is a history of intermittent sleep
paralysis which is of uncertain significance and may not need further
investigation, other than reassurance.
inanX you for allowing us to share in Mr. Ufom's continuing care.




SIGNED COPY ON FILE IN THE NEURODIAGNOSTIC LAB

copy to:      NEURODIAGNOSTIC LAB (AH)
              DALE C.    HARRINGTON, DO (JO)
              GEORGE A. PYKE, MD            (MI)




] tusr7                 SLEEP MEDICINE CONSULTATION                      MORRIS T.      BIRD MD
  :_    11/22/96
  :     11/23/96 15:10                      PAGE:
  ** REPRINTED ***                                                       UFOM,    ERIC N
  :     12/04/98 10.33                                                   MRI :    1487102
                                       55^52RJV **5M?.K!»5'5P'fc:fr      •rSSXi.^.a*   .-...<
                                                                                                !Sopy
                                                                                 MI97670H
FWRIDA HOSPITAL HE3ICAL CENTER
F jORIDA HOSPITAL*"-: ORLANDO


       ERIC-N. UFOM^            DATE:    DECEMBER 8, 1996

   >Y PERFORMED:
                           POLYSOMNOGRAM/ADDENDUM SLEEP LABORATORY DATA*, FIRST
                           NIGHT SLEEP STUDY

» 5UROLOGIST:              MORRIS f- BIRD, MD

F I 96-817

SLEEP STAGE INFORMATION:
1 >tal recording time:                  419.0 minutes
                                        305.0 minutes
latal sleep time;
                                        7?.8%    I
Sleep efficiency:                       85.5 minutes
S ieep latency:                         69.5 minutes
   I latency:
                                        27.1%
   rcent awake:
                                        6.0%
                                        20.5%
Stage I:
                                        37.5%
Stage II:
                                        8.8%
 Stage III/Vis
 IBSPIRATORY EVENT INFORMATION:
 Jpnea/hypopnea index                           1.2 events per hour
                                                27.0 seconds
 longest event:                                 91%
 lowest oxyhemoglobin saturation:
 IERIODIC LIMB MOVEMENTS IN SLEEP EVENT INFORMATION:
 Itriodic limb movement index:                  0.0


 £IGNBD COPY ON FILE IN THE NEURODIAGNOSTIC LAB
 COPY TO:    NEURODIAGNOSTICS LAB (AH)
             DALE C. HARRINGTON, DO (JO)
             GEORGE A. PYKE, MD (MI)

                         POLYSOMNOGRAM REPORT                  MORRIS T.   BIRD MD
 Vtusr41
      12/11/96
      12/11/96 16:59                                           UFOM, ERIC N
 4** REPRINTED ***                                             MRI   : 1487102
      12/04/98 10.32                                           ACCT: 4724696
 d/T/P:MJM8-GNN0-D070          FLORIDA HOSPITAL
                               ORLANDO, FLORIDA                JOB : 01 6439
                  ^^W.-W.v^-^ xj^oK»53fi^JS? J&°/#Wi££t
                                                  STATvTB,